Citation Nr: 9932062	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-03 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection of a back injury.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The appellant served on active duty from  October 1946 to 
January 1948.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1997 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Service connection for a back disability was denied by 
means of a March 1969 Board decision.
 
2.  Post service treatment records submitted subsequent to 
the March 1969 Board decision must be considered to fairly 
evaluate the veteran's claim.

3.  The appellant's sustained an injury to his back while on 
active duty.

4.  The appellant currently has degenerative joint disease of 
the lumbar spine.
 
5.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

6.  The evidence does not show that his current back 
disability is etiologically related to his any inservice 
injury or disease. 


CONCLUSIONS OF LAW

1.  The Board's March 1969 decision denying service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7104 (b) (West 1991).

2.  The evidence received subsequent to the March 1969 Board 
decision serves to reopen the appellant's claim for service 
connection for that disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  A claim for service connection for a back disability is 
well grounded. 38 U.S.C.A. § 5107(a) (West 1991).

4.  The appellant's current back disability is not shown to 
have incurred in or been aggravated by his active military 
service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991); 
38 C.F.R. § 3.303, 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. at 284 (1996).  See Winters v. West, 12 Vet. 
App. 203 (1999), in which the Court held that a three-step 
analysis is necessary.  First, it must first be determined if 
new and material evidence has been submitted under 
38 U.S.C.A. § 3.156(a).  Second, if new and material evidence 
has been presented, the claim is reopened and then it must be 
determined if the claim is well grounded based upon all the 
evidence of record, both old and new.  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim.  See also Elkins v. West, U.S. Vet. App. 
No. 97-1534 (Feb. 17, 1999) (en banc).

Service connection for a back disability was denied by the RO 
by means of a rating decision rendered in October 1968, and 
the appellant was notified of the decision in November 1968.  
The appellant filed a timely substantive appeal with the 
Board.  In  March 1969, the Board denied service connection 
for a low back disorder, as the evidence of record did not 
show that the appellant's back disability was etiologically 
related to his active service.  The Board decision of March 
1969 is final as to the issue of service connection for a 
back disorder and is the most recent final disallowance of 
his claim.  Evans; see also 38 C.F.R. § 3.104 (1999).

The pertinent evidence submitted after the March 1969 Board 
Decision is new and material to the issue before the Board 
and is sufficient to reopen the appellant's claim for service 
connection for a back disability as it presents evidence that 
bears directly and substantially upon the specific matter 
under consideration and is neither cumulative nor redundant.  
Additionally, the new evidence, in connection with evidence 
previously assembled is of such significance that it must be 
considered in order to fairly decide the merits of the 
appellant's claim.  Accordingly, pursuant to 38 C.F.R. 
§ 3.156 (1999) the issue of entitlement to service connection 
for a back disability is reopened.  

The next question that must be resolved by the Board is 
whether the claim is well grounded; see Elkins, supra, and 
Winters, supra.  The Court has held that the threshold 
question that must be resolved with regard to each claim is 
whether the appellant has presented evidence that a claim is 
well grounded; that is, that the claim is plausible.  

In the present case, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, he has presented a claim that 
is plausible.  He has not alleged that there are any records 
of probative value that may be obtained which have not 
already been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the appellant, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.  As the appellant has submitted a well grounded 
claim, the Board will undertake a de novo review of the 
evidence presented.

The appellant contends that his current back disability is 
related to an inservice back injury.  However, the 
preponderance of the evidence indicates that his current back 
disability was not incurred in or aggravated by his military 
service. 

Generally, service connection may be granted with evidence of 
an inservice injury or disease resulting in disability or 
when a preexisting disability is shown to have been 
aggravated by active duty.  38 U.S.C.A. § 3.303 (1999). The 
Board notes that service connection may be established for a 
current disability that has not been clearly shown in service 
where there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).  

The appellant contends that he sustained an injury to his 
back while riding in a truck in Japan in 1947.  
Contemporaneous correspondence from his family while he was 
on active duty shows that he did sustain an injury while on 
active duty.  Similarly, a February 1997 affidavit signed by 
[redacted], a medical corpsman who served with the 
appellant in Japan, indicates that the appellant sought 
treatment at his field aid station with complaints of back 
pain when the vehicle he was traveling in hit a bump or 
obstacle.  Mr. [redacted] indicates that he gave the appellant 
some pain medication and advised him to see a medical doctor 
for further treatment.  While there is evidence of an acute 
inservice back injury, the appellant's service medical 
records are silent for any subsequent treatment or diagnosis 
of a back condition.  Additionally, his separation 
examination report in January 1948 does not indicate any 
treatment, complaints, or diagnosis of a back disability or 
injury.  The report indicates that his musculoskeletal system 
was negative for any defects.  The Board notes the 
appellant's contentions that the physician that performed his 
exit examination failed to adequately report his medical 
history and condition.  However, the clinical evidence does 
not corroborate his contention that the examination report 
was erroneous nor does the examination report show that the 
appellant's condition was misreported.
 
Subsequent to his military service, post service medical 
records are silent for any treatment, diagnosis or complaints 
of a back disability until March 1967, approximately twenty 
years after his inservice back injury.  A November 1968 
statement from Dr. Leighton Millard indicates that the 
appellant was seen with a one week history of intense back 
pain.  The appellant related historically that his back pain 
was off and on since his inservice injury in 1947 and that 
his back pain was worse than it had been since service.  The 
statement indicates that the appellant could not think of any 
specific aggravating activity.  Dr. Millard's statement 
indicates that the appellant gave a family history of strong 
disposition to back trouble with his brother, uncle, and 
other having had bad backs.  Physical examination revealed a 
straight spine and level pelvis with normal range of motion 
and no palpable spasm.  His sacroiliac joints were tender.  
Right and left straight leg raising yielded positive results 
with pain referred to the left low back at approximately 75 
degrees.  No nerve root compression signs were noted and he 
walked well with a normal gait.  

While Dr. Millard historically related the appellant's back 
disability to service, the Board notes that it is not 
required to accept doctors' opinions that are based upon the 
appellant's recitation of medical history. Godfrey v. Brown, 
8 Vet. App. 113 (1995), see also, Owens v. Brown, 7 Vet. App. 
429 (1995).   The evidence does not show that Dr. Millard 
reviewed the appellant's service medical records or any other 
related documents that would have enabled him to form an 
opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993).  Accordingly, the Board must find Dr. Millard's 
statements to be unpersuasive as to the relation of the 
appellant's current back disability to service.

A September 1968 statement from Dr. William L. Steele 
indicates that the appellant was diagnosed with acute 
herniation of the nucleus pulposus in the lumbar area on the 
left side in June 1967.  The statement indicates that 
possible causes prior to this particular attack consisted of 
working with furniture and lifting a child.  He responded to 
conservative management; however, a follow-up examination 
revealed some evidence of a dropfoot on the left side 
secondary to nerve root compression.  Dr. Steele indicates 
that by October 1967 his muscle weakness had cleared, his 
reflex pattern had been restored, and his leverage tests were 
negative.  

An October 1968 VA examination report indicates that the 
appellant gave a history of trauma to his lower back 
sustained in a motor vehicle accident while on active duty.   
A diagnosis of degenerative joint disease of the lumbar 
spine, without evidence at this time of peripheral nerve root 
involvement was rendered.  An October 1968 affidavit from a 
former student of the appellant indicates that he witnessed 
the appellant with a back disability which the appellant 
informed him was due to a defective disc in his spine. 

In a December 1968 statement, Dr. Steele indicated that he 
had treated the appellant in June 1967 for a herniation of 
his nucleus pulposus.  Dr. Steele opined that his back 
disability of June 1967 was not related to his inservice back 
injury stating that "in my opinion, I don't believe that the 
event of 1947 produced the herniation of the nucleus pulposus 
for which [the appellant] received treatment in June of 
1967."  Dr. Steele indicated that the event of 1947 was a 
part of "medical history."  He further stated that if a 
diagnosis of a ruptured nucleus pulposus was rendered in 1947 
it may be remotely possible to tie the events of 1967 with 
the events of 1947; however, he indicated that the interval 
history during the 20 year period would be of "extreme 
importance." It is noted that the appellant's service 
medical record do not indicate a diagnosis of a ruptured 
nucleus pulposus in 1947, nor has the appellant submitted 
private medical records prior to June 1967 indicating 
treatment, diagnosis or complaints of a ruptured or herniated 
nucleus pulposus.  

In a January 1969 statement, Dr. William Riley, indicates 
that the appellant was seen in September 1968.  Dr. Riley 
indicated that the appellant gave a history of a back injury 
in 1947; however, according to his records, the appellant had 
no trouble with his back until hospitalized for a herniated 
nucleus pulposus of the back in 1967.  

A January 1972 report from Dr. Alfred Kahn, Jr. indicates a 
history of ruptured lumbar disc with sciatica on the left.  
However, his reflexes were normal as was straight leg 
raising.  Dr. Kahn concluded that the healing of the defect 
has taken place, though the appellant should protect his back 
as much as possible.  

A December 1973 report from Dr. W. M. Massey III, signed by 
Dr. Keith E. Hanger, indicates occasional low back pain 
attributable in all probability primarily to an incident at 
age 19 in which he had an injury to his back which has been 
recently asymptomatic but tends to recur in a sporadic 
fashion without apparent provocative factors.  However, the 
evidence does not show that either Dr. Massey or Dr. Hanger 
reviewed the appellant's claim folder and pertinent medical 
records from 1947 to 1973.  

A November 1976 medical report from Dr. Gary A. Nelson 
indicates that the appellant complained of a history of low 
back pain.  Dr. Nelson indicated that conservative measures 
including traction, heat application, and muscle relaxants 
were apparently used in 1967 with most of his symptoms 
resolved with no recurrence of numbness.  

The most recent post-service medical records indicate the 
existence of a current back disability.  Specifically, a 
January 1986 medical record indicates that an x-ray showed 
moderately severe degenerative joint disease with a 
suggestion of disc pathology in the lumbar spine.  

Additionally, statements from Dr. Arnold C. Friedman dated in 
July and August 1997 indicate that he reviewed lumbosacral 
spine x-rays dated August 1995.  Dr. Friedman found 
symptomatology of spondylosis at T11-L5 and degenerative disk 
disease at L5-S1.  Additionally, he noted that the pedicles 
were shot in the lumbar spine on a congenital/developmental 
basis causing, spinal stenosis.  He further indicated that 
the disk disease was clearly worse at L5-S1 and was 
consistent with a prior herniation at L5-S1.  

The Board notes that Dr. Friedman indicates that he believed 
that the injury in 1947 was probably an acute herniated 
nucleus pulposus at L5-S1, which over the years resulted in 
degenerative disc disease, and that his nerve compression at 
L5-S1 can be traced directly to the 1947 injury.  However, 
the evidence does not show that Dr. Friedman reviewed the 
appellant's service medical records or any other related 
documents that would have enabled him to form an opinion on 
an independent basis.  Elkin.  Dr. Friedman's statement 
indicates that he based his opinion on x-ray evidence dated 
in August 1995, nearly fifty years after the appellant's 
inservice injury, and the appellant's recitation of history.  
Further, it does not appear as though Dr. Friedman reviewed 
the appellant's post service medical records.  The November 
1968 medical statement from Dr. Millard, memorializing a 
March 1967 examination prior to the June 1967 back injury, 
indicates that there were "no nerve root compression 
signs."  Subsequent to the June 1967 back injury, Dr. Steele 
indicates in his September 1968 statement, that in July 1967 
the appellant showed some evidence of a dropfoot on the left 
side secondary to nerve root compression.  However, by 
October 1967, his muscle weakness had cleared and his reflex 
pattern had been restored with leverage tests being negative.  
Similarly, the report of an October 1968 VA examination 
indicates that there was no evidence of peripheral nerve root 
involvement.  Accordingly, as Dr. Friedman did not review the 
appellant's service and post service medical records or any 
other related documents which would have enabled him to form 
an opinion on an independent basis, the Board find Dr. 
Friedman's statements to be unpersuasive as to the 
relationship of the appellant's current back disability to 
service.

A VA medical opinion as to the etiology of the appellant's 
current back disability was obtained in October 1997 from Dr. 
Oliver W. Cunnigen.  Dr. Cunnigen indicated that he had 
reviewed the evidence contained in the appellant's claims 
folder and that he specifically perused each medical document 
three times before formulated his opinion.  Dr. Cunnigen 
noted that the appellant's back problems have "not been so 
chronic, nor severe that even one of the many doctors has 
initiated minimally invasive /or well known diagnostic 
procedures that might clarify his condition further . . . ."  
Dr. Cunnigen concludes that the appellant back problems 
through the years have represented acute episodes rather than 
a chronic disability.  

The appellant contends that the symptomatology of his current 
back disability is related to his inservice back injury.  
While the appellant contends that he has had a continuity of 
symptomatology since separation from active duty, the Board 
notes that he has not submitted any objective medical 
evidence covering the nineteen years between his inservice 
injury and his seeking treatment for back pain in 1967.  The 
Board notes that the appellant, while entirely competent to 
report his symptoms both current and past, has presented no 
evidence indicating that he has the medical knowledge or 
training requisite for the rendering of clinical opinions.  
Accordingly, the Board must find that his contentions with 
regard to the etiology of any current back disability to be 
of no probative value.  See Moray v. Brown, 5 Vet. App. 211 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board notes that the appellant has submitted several 
articles from various medical texts.  These articles describe 
the etiology in general of back injuries and indicate 
characteristics of treatment of various injuries and 
disabilities including intervertebral disc disorders.  While 
this research identifies the general characteristics of back 
disabilities, the research is not probative to the present 
case as it does not reference or concern the particular issue 
of the case currently before the Board.  The articles do not 
indicate that the evidence currently before the Board 
supports a nexus between the appellant's current back 
disability and his inservice back injury. 

The Board, having thoroughly reviewed the claims file, finds 
as a matter of fact that the preponderance of the evidence 
demonstrates that the appellant's current back did not begin 
in service, is not related to an inservice disease or injury, 
nor was a pre-service back condition aggravated by service.  
The claims folder contains no medical evidence for the period 
covering 1947 to 1967 of any complaints, diagnosis, or 
treatment of any back disability.  Similarly, Dr. Steele, the 
physician who treated him in June 1967 for his herniated 
nucleus pulposus, proffered the opinion that his back 
disability was not related to his injury in 1947.  While, 
subsequent medical doctors have related his back disability 
to service, these opinions have relied on the appellant's 
recitation of history rather than a review of the clinical 
medical evidence.  

As the preponderance of the evidence is against service 
connection for a back disability, the benefit of the doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (1999).  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the origin of the appellant's back disability.
 
Therefore, based on the discussion above, the Board must also 
find that the criteria for entitlement to service connection 
for a back disability are not met.  Therefore, the 
appellant's claim is denied.  38 U.S.C.A. §§ 1110, 1111, 5107 
(West 1991); 38 C.F.R. § 3.303, 3.304, 3.306 (1999).  The 
Board must also point out that the appellant is free to 
submit new and material evidence, and reopen his claim for 
service connection, at any time.


ORDER

Service connection for a back disability is denied.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

